DETAILED ACTION
Election
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on January 18, 2022, is acknowledged. Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “mechanism,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “gas supply mechanism” of claims 1-4, 8, and 11;
The “transfer mechanism” of claim 1.
Because this limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The gas supply mechanism (34) will be interpreted as a source (34a), a supply pipe (34b), and a valve (34c) in accordance with paragraph [0038] of the specification. 
The transfer mechanism (32) will be interpreted as an arm in accordance with paragraph [0035].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 1 is objected to for grammatical reasons, as the final line appears to omit a preposition like in: “…is adjusted to be lower than a second oxygen concentration [sic] the vacuum transfer chamber in a vacuum state.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final paragraph of claim 1 refers to an idle state where the “predetermined process is not performed on the workpiece in the…processing apparatus.” The claim proceeds to state that oxygen concentration during the idle state is lower than when the transfer chamber is in a “vacuum state.” Logically, though, the “idle state” and the “vacuum state” are not oppositions, i.e., they are not mutually exclusive. Thus, the apparatus can occupy both idle and vacuum states simultaneously, as the former refers to substrate status and the latter denotes pressure status. Because the syntax of the contested limitation incorrectly positions these terms in a dichotomous relationship when, in fact, both can coexist, the claim is indeterminate. What is the protocol for when both states transpire at the same time? Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of establishing a lower oxygen concentration within the transfer chamber under atmospheric conditions than under vacuum conditions as satisfying the contested limitation.
Separately, the final paragraph refers to the predetermined process not being performed “on the workpiece in the vacuum processing apparatus.” Given that the claim’s second paragraph has already stipulated the predetermined process as proceeding within the vacuum processing chamber, the examiner prescribes substituting this site for “vacuum processing apparatus,” as the latter encompasses the entirety of the system. As such, the precise the location of the predetermined process is indeterminate. 
Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for lacking proper antecedent basis. This claim refers to “the operation state,” but this term is not adequately predicated. Correction is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  This claim states that the internal set pressure is “periodically changed,” yet the claim from which it depends, claim 5, already stipulates that said pressure is “changed at a predetermined timing.” The examiner does not find a substantive difference between these two characterizations. Applicant may cancel the claim, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi et al., US 2016/0169766.
Claims 1, 11: Ishibashi discloses a vacuum processing apparatus, comprising (Fig. 1):
A processing module (PM) including a vacuum processing chamber [0024];
A vacuum transfer module (TM) connected to the processing chamber via a gate valve (G4), including:
A vacuum transfer chamber;
A transfer arm (131), i.e., the “transfer mechanism” [0028];
A gas source (222), supply pipe (221), and valve (V2), i.e., the “gas supply mechanism,” configured to supply gas to the transfer chamber [0029];
A controller (3) configured to control the gas supply mechanism [0033].
Figure 9 depicts a control sequence in which gas is supplied to the transfer chamber to regulate oxygen concentrations. As shown, there exists an inverse relationship between pressure and oxygen concentration. Thus, in a vacuum state, oxygen concentration will be high – this can be taken as the claimed “second oxygen concentration.” Conversely, during the supply of gas, oxygen concentration will be low – this can be taken as the claimed “first oxygen concentration.” Necessarily, the first concentration is lower than the second concentration, as the final paragraph of claim 1 requires. 
Lastly, claim 1 specifies that the “first oxygen concentration” obtains during both: (1) the supply of gas to the transfer chamber, and (2) when the “predetermined process is not performed on the workpiece in the vacuum processing apparatus.” Figure 9 of Ishibashi clearly satisfies condition (1), and Figure 3 addresses condition (2). That is, when the control sequence of claim 9 ensues, i.e., the “leakage determination” step denoted by reference numeral S103 of Figure 3, wafer processing (S101) has already ceased. Thus, the supply of gas to the transfer chamber occurs during an “idle state,” as required.
Claim 3: Ishibashi provides a pressure detector (23) (Fig. 2). The controller manipulates the gas supply mechanism on the basis of the pressure reading [0030].

Claims 5-6: As shown by Figure 9, the internal pressure of the transfer chamber fluctuates at predetermined timings.
Claims 7-8: Ishibashi provides an oxygen concentration detector (24) [0047].
Claim 9: The valve (V2) of Ishibashi’s gas supply mechanism may be taken as the “flow rate controller” [0029].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Miyashita et al., US 2010/0236478.
Ishibashi does not address the relative pressures of the transfer and process chambers. Remedying the deficiency is Miyashita, who attests that the pressure of the transfer chamber should exceed that of an adjacent process chamber in order to suppress the “back-diffusion of pollutants” [0052]. As Ishibashi shares this desideratum, it would have been obvious to control the apparatus to effect higher pressures within transfer chamber.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi.
Claim 10: Ishibashi does not precisely specify the workpiece’s heating temperature, but the reference does state that it is warmed to “several hundreds of degrees” Celsius [0032]. The examiner understands this admission as rendering obvious the claimed value of 400 degrees C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 105 USPQ 233, CCPA 1955).
Claim 12: Figure 11 depicts oxygen concentrations falling below 0.1 ppm in response to the supply of gas.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.

Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716